 8:18-cv-00473-LSC-CRZ Doc # 1 Filed: 10/05/18 Page 1 of 3 - Page ID # 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRAKSA


PAMELA SWANSON,                                     )        Case No. __________
                                                    )
                        Plaintiff,                  )
                                                    )
                vs.                                 )        COMPLAINT AND PRAECIPE
                                                    )
OMAHA PUBLIC SCHOOLS,                               )
                                                    )
                        Defendant.                  )


Plaintiff alleges:

Jurisdiction

        1. Plaintiff is a resident of Lavista, Sarpy County, Nebraska;

        2. Defendant is a public school district based in Omaha, Nebraska.

       3. At all times relevant to this complaint the defendant was employed by the
defendant.

       4. The plaintiff is bringing a complaint under the Americans with Disabilities Act
and the Family and Medical Leave Act.

       5. That plaintiff has filed a of discrimination with the EEOC and has otherwise
exhausted administrative remedies.

Facts

        6. Plaintiff incorporates Paragraph 1-5 into the statement of facts.

         7. That plaintiff has an impairment to her right knee that effects major life
activities.

       8. That plaintiff was employed as an Education Technician IV in the Library
Services Department.

        9. That plaintiff’s disability is a related to a work injury.

     10. That the plaintiff exercised her rights under the Nebraska Workers’
Compensation Act.
 8:18-cv-00473-LSC-CRZ Doc # 1 Filed: 10/05/18 Page 2 of 3 - Page ID # 2




        11. That the defendant refused to allow plaintiff to return to her position in
Library Services despite plaintiff’s efforts to work with the plaintiff to accommodate her
disability.

        12. That plaintiff was able to perform the essential function of her job in the
library services department with or without a reasonable accommodation.

        13. That the defendant transferred plaintiff to a job collecting school lunch debt
that paid materially less and had less desirable job duties.

        14. That plaintiff was forced to compete with other non-disabled workers for open
jobs.

      15. That the defendant forced the plaintiff to take unpaid leave rather than
accommodate her disability.

Count 1

        16. That the defendant interfered with the right of the plaintiff to exercises her
rights under the Family Medical Leave Act by forcing her to take unpaid leave instead of
working to reasonably accommodate her disability.

      17. That the action described above was done willfully by the defendant with
knowledge that practice was unlawful.

Counts 2

       18. That the defendant discriminated against the plaintiff by refusing to
reasonably accommodate her disability

Count 3

      19. That the defendant retaliated against the plaintiff for asserting her rights under
the Americans with Disabilities Act.

        20. That all acts of discrimination alleged in Counts 2 and 3 are ongoing as
plaintiff continues to work in a lower paying and less desirable position as described in
Paragraph 13.

        Demand for Relief

        Plaintiff asks for trial by jury to determine the liability of the parties and asks that
this court award all relief available under the law.
8:18-cv-00473-LSC-CRZ Doc # 1 Filed: 10/05/18 Page 3 of 3 - Page ID # 3



                                   PAMELA SWANSON, Plaintiff

                                   REHM, BENNETT, MOORE,
                                   REHM & OCKANDER, P.C., L.L.O.
                                   3701 Union Dr., #200
                                   Lincoln, NE 68516
                                   (402) 420-1400
                                   E-mail: jonrehm@rehmlaw.com



                                   For the firm: __/s/ Jon Rehm________
                                                  Jon Rehm, #23097
